United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 22, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-61014
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOHNNY L. LEWIS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:04-CR-32-1
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Johnny L. Lewis appeals his sentence for possession of a

firearm by a convicted felon.    Lewis argues that the district

court effectively imposed a mandatory sentence under the

Guidelines.    Lewis concedes that the district court did not

believe that the Guidelines were binding.    Because Lewis was not

erroneously sentenced under a mandatory sentencing guideline

scheme and because the district court did not consider the

Guidelines to be mandatory, Lewis’s argument lacks merit.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-61014
                               -2-

     Lewis also contends that his sentence was unreasonable

because the district court failed to weigh the 18 U.S.C.

§ 3553(a) factors on the record.   He does not challenge the

calculation of his guideline sentencing range.   Because Lewis’s

sentence was within the properly calculated guideline range of

10 to 16 months, we infer that the district court considered all

the factors for a fair sentence set forth in the Guidelines.      See

United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006);

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).   Lewis has failed to demonstrate

that his properly calculated guideline sentence was unreasonable.

See Alonzo, 435 F.3d at 554; Mares, 402 F.3d at 519.

     AFFIRMED.